757 N.W.2d 481 (2008)
Drema WOLFORD, Personal Representative of the Estate of Franklin Wolford, Deceased, Plaintiff-Appellant,
v.
Deborah L. DUNCAN, M.D., Deborah Wilson, P.A.C., and Fenton Medical Center, Defendants-Appellees.
Docket No. 137135. COA No. 277080.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the July 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.